Citation Nr: 1757879	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-09 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to August 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required as to the issue of entitlement to service connection for a back disability.

Service connection may be granted if it is shown that a veteran suffers from a disability resulting from personal injury during active military service or for aggravation of a preexisting injury during active military service.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (2017).  A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. §§ 1111, 1132 (2012).  

On the Veterans 1966 entrance examination, the examiner indicated the Veteran's spine to be abnormal, with a notation explaining that the Veteran had a lumbar spine injury from heavy lifting in November 1965 and had pain in the mornings.  The examiner then noted "no objective findings" and stated that an x-ray was negative.  Thus, while the Veteran's report of prior back pain was recorded on his entrance examination, and an abnormal evaluation is checked, the examiner's notes do not indicate that there were actually any abnormal findings on examination or that any specific diagnosis of a back condition was of record or made on examination.

The Veteran's claims file further reflects that in August 2007 the Veteran was diagnosed with degenerative disc disease and bulging discs.  Importantly, the evidence does not clearly and unmistakably indicate that either condition existed at the time of the Veteran's entrance into service.  In fact, an x-ray done in July 1966 was noted to be negative, an October 1966 x-ray found only "straightening of the lumbar spine with no other evidence bony abnormality," and an x-ray from January 1967 noted only "slight scoliosis of the spine convex to the left with minimal straightening of the lumbar lordotic curve." 

The Veteran's service treatment records do reflect continued complaints of back pain throughout service, beginning with a report of an onset of chronic pain in November 1966 when picking up a turkey.  A December 1966 record suggests a diagnosis of lumbar strain, and a November 1967 record indicates the Veteran's recurrent low back pain is probably muscular.  In February 1968 the Veteran reported injuring his back while mixing cement and he continued to report back pain through the end of his service according to treatment records, although on his separation report of medical history he denied back trouble.

Post-service medical treatment records state that in August 2007 the Veteran was performing heavy lifting at work when he experienced an abrupt onset of back pain.  A September 2007 private consultation record states that the Veteran's MRI showed advanced multilevel degenerative disc and facet changes, preexisting epidural lipomatosis, and an acute disc herniation.

The Veteran was afforded a VA examination in March 2012. The examiner opined that it is less likely than not that the Veteran's current back disability was incurred in or caused by service.  The rationale offered by the examiner was that the Veteran's radiology results during service "do not appear to show worsening of the condition beyond the normal progression of the disease during the time of service."

The Board finds that a new VA opinion is required as the one offered by the March 2012 VA examiner is inadequate.  The Veteran's examination on entrance into service does suggest that he has a preexisting condition manifest with back pain, but his records affirmatively indicate that he did not have any radiology findings at that time.  The Veteran has since been diagnosed with degenerative disc disease and bulging discs.  On remand, the examiner must opine whether those conditions are related to the Veteran's back pain reported on his entrance into service or are separate conditions that developed later.  If the conditions are considered to be separate, the VA examiner must opine whether it is at least as likely as not that they were caused by the Veteran's service.  The examiner should discuss the Veteran's service treatment records reflecting multiple complaints of back pain.  Further, as the Veteran's x-rays at his entrance into service and throughout service were all normal, the examiner should opine whether the Veteran had a preexisting back condition manifest with pain not diagnosable by x-ray that worsened during service and continued though the date of his claim. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA opinion as to the etiology of all of the Veteran's currently diagnosed back disabilities.  

a) Did the Veteran have a back disorder that clearly and unmistakably (obviously or manifestly) existed prior to his period of active duty service September 1966 to August 1968? 

The examiner should discuss the Veteran's July 1966 x-rays that were normal and the October 1966 x-rays that noted "straightening of the lumbar spine" and the January 1967 x-ray that noted "slight scoliosis of the spine convex to the left with minimal straightening of the lumbar lordotic curve" and the November 1967 x-rays that were normal. 

b) If the disorder clearly and unmistakably existed prior to service, was it clearly and unmistakably (obviously or manifestly) not aggravated during his service? In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.

c) For the current degenerative disc disease and bulging discs (which were not noted at entrance) and/or any other disorder that did not exist prior to service, whether it is at least as likely as not (50 percent or greater probability) these disorders were caused by the Veteran's service.  

The examiner should discuss the Veteran's service treatment records reflecting multiple complaints of back pain.  

A full rational should be provided for all opinions expressed.  A new VA examination is not necessary unless the examiner opines one is needed.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




